Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 4/14/22.  As directed by the amendment: claims 1, 3-4, 11-17, and 20 have been amended, claim 2 has been deleted and no claims have been added.  As such, claims 1, 3-8, and 10-20 are pending in the instant application.

Claim Objections
Claim 10 is objected to because of the following informalities:  the language “a second set of electrical contacts” (line 3) is objected to as this set of electrical contacts has already been set forth in claim 1 line 8-9; Examiner suggests amending to read –the second set of electrical contacts--.  Appropriate correction is required.

Claim Interpretation
The claim limitation “a user can grasp any of the first, second or third handle portions independently to use the percussive therapy device” (claim 19) is being interpreted in light of the disclosure to mean that each of the first, second, and third handle portions at any one time must be able to be grasped and the device used independently, such as shown in Figs. 3-5 of parent application 17/018099, and not interpreted as only one of the first, second, or third handle portions must be grasped and used individually.  In other words, the claim limitation sets forth that each of the conditions shown in Figs. 3-5 of parent application 17/018099 is present in the claim and not that only at least one of the conditions is present.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first body part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the language “wherein the sensor” (line 3) is unclear as it is not known if this is referring to the sensor set forth in claim 1 line 10 or the second sensor set forth in claim 20 line 2.
Claims 3-8, 10, and 19 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pepe (2017/0304145) (hereinafter Pepe ‘145).
Regarding claim 11, Pepe ‘145 shows a percussive therapy device, whose use includes a method of providing at least one therapeutic effect to a user (see Fig. 1-9 and para. 0005 for example) which includes obtaining a percussive therapy device including a housing, an electrical source, a motor positioned within the housing, a switch for activating the motor, a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Fig. 1-8 showing the percussive therapy device as a whole, housing defined by elements 11 and 20, electrical source “rechargeable battery” para. 0026 second to last line, motor per para. 0026 ln. 9-10, switch 26 see para. 0027, push rod assembly 18 see para. 0026), obtaining an attachment configured to be operatively and electrically connected to the percussive therapy device, wherein the attachment is configured to obtain thermal data of the user (see para. 0029 attachment 31 which is an infrared sensor which senses thermal data of the user, thermal sensor 31 is considered an attachment as it is connected to other elements of the overall percussive therapy device), and operating the percussive therapy device using the attachment (see para. 0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe (2020/0268594) in view of Pepe ‘145, Nichols (2013/0046212), and Dai et al. (2021/0128402).
Regarding claim 1, Pepe shows a therapy system (see Figs. 1-16 and abstract for example) which includes a therapy device including a housing (see Fig. 1 for example, device 102 with housing as shown), an electrical source (see para. 0038 and 0041 “power source”), a motor positioned in the housing (see para. 0015 and 0044, “brushless motor 138”), a push rod assembly operatively connected to the motor (push rod assembly 107, see also Fig. 13), wherein a distal end of the push rod assembly includes an attachment member (see Fig. 5-6 and 10 and para. 0037 and 0041, attachment member 110/122), and an attachment configured to be operatively connected to the attachment member of the therapy device to provide at least one therapeutic effect to a user (see Fig. 1, attachment 100, see para. 0035, massage effect and warming or cooling effect), wherein the attachment includes an electrical contact that electrically connect to electrical contact associated with the attachment member when the attachment is operatively connected to the attachment member (see Fig. 8 and 10, electrical contact 120 of the attachment member and electrical contact 116 of the attachment, see para. 0038 and 0041 for example).  One of ordinary skill in the art would recognize from Fig. 13 the presence of a reciprocating structure and thus a percussive therapy device/system (motor with an eccentric pin that drives element 150 and thus provides reciprocation/percussion); however, assuming arguendo that this is not the case, Pepe ‘145 discloses a similar therapy device which includes a switch for activating a motor which reciprocates a push rod assembly to provide percussive therapy (see Pepe ‘145 para. 0005 and 0023 which discloses percussion therapy, para. 0026 regarding motor 20 driving push rod 18, para. 0027 which discloses switch 26 to activate the motor).  Pepe is silent as to including a switch for activating the motor and including a sensor configured to obtain biometric data of the user; however, Pepe ‘145 discloses a similar therapy device which includes a switch for activating a motor which reciprocates a push rod assembly to provide percussive therapy and including a sensor configured to obtain biometric data of the user (see Pepe ‘145 para. 0005 and 0023 which discloses percussion therapy, para. 0026 regarding motor 20 driving push rod 18, para. 0027 which discloses switch 26 to activate the motor; para. 0029 biometric sensor 31 measuring user skin temperature) and it would have been obvious to one of ordinary skill at the time the invention was made to modify the Pepe system to include a switch and a biometric sensor, as taught by Pepe ‘145, in order to provide the required elements (switch) to actuate the device and to provide the ability to measure the user’s skin temperature to determine which massage head to use (see Pepe ‘145 para. 0029).  The now modified Pepe system is silent as to the electrical contacts of the attachment and the attachment member being sets of plural contacts each; however, Nichols teaches a therapy device which includes first and second sets of electrical contacts, plural each, between a therapy attachment and an attachment member of the device (see para. 0030, device attachment member having a pair of electrical contact pads, one positive and one negative in polarity, which electrically connects to corresponding pads on attachment head 14).  Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe system’s first and second electrical contacts to be sets of contacts, plural each, as taught by Nichols, in order to provide electric power between the two parts with positive and negative polarity contacts (see Nichols para. 0030).  The now modified Pepe system includes a biometric sensor (provided by Pepe ‘145, see para. 0029, biometric sensor 31), but is silent as to the biometric sensor being located on/in the attachment; however, Dai discloses a similar system which includes a massage head including a temperature sensor (see Dai para. 0130 temperature sensor 2303 located in attachment 2309, see Fig. 23).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe system’s sensor to be provided on/in the attachment, as taught by Dai, as this would have been obvious rearrangement of parts and the modified Pepe system would function equally as well providing the sensor in/on the attachment and would provide direct temperature measurement of the skin surface being massaged.  See MPEP 2144.04 VI C.
Regarding claim 3, the modified Pepe system attachment includes an actuator configured to provide at least one therapeutic effect to the user, the actuator including at least one of a vibration actuator, heating actuator, cooling actuator, and an exfoliating actuator (see Pepe para. 0037 vibration actuator 162, para. 0038 heating element 112).  
Regarding claim 4, the modified Pepe system’s sensor includes at least one of a thermal sensor, an oxygen sensor, and a blood flow sensor (see Pepe ‘145 para. 0009 and 0029; thermal sensor).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, Nichols, and Dai as applied to claim 1 above, and further in view of Giraud et al. (2015/0305969) and DeBenedictis et al. (2015/0216719).
Regarding claim 5, the modified Pepe system is silent as to providing a routine controller configured to initiate a protocol to provide user instructions to apply the attachment to a first body part; however Giraud teaches a similar system which includes a routine controller configured to initiate a protocol to provide user instructions to apply the attachment to a first body part (see Giraud abstract “control means” para. 0088, “user interface (UI)” which offers selectable programs, i.e. protocols, and directs user to change massage attachments to apply to the user, para. 0112-0113, control unit 161).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe system to include a routine controller that initiates protocols to provide user instruction to use a particular attachment on a user, as taught by Giraud, in order to provide the ability to have multiple programs for massage selectable by the user (see Giraud para. 0088).  The now modified Pepe system includes a thermal sensor in the attachment (Pepe ‘145 discloses a temperature sensor that obtains biometric data, temperature, of the user, see Pepe ‘145 para. 0009 and 0029, sensor 31, modified above in the rejection of claim 1 to be located on/in the attachment per Dai)  The modified Pepe system includes a thermal sensor which measures body part temperature (see Pepe ‘145 para. 0009 and 0029; thermal sensor 31), but is silent as to instructing the user to apply the attachment until a the body part has reached a predetermined temperature; however, DeBenedictis teaches a thermal massage/therapy device which includes a controller for providing temperature readings to reach a target temperature on the user’s body part (see DeBenedictis para. 0109 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe system to further provide instruction to apply the therapy until a predetermined target temperature has been reached, as taught by DeBenedictis, in order to provide exact control of the thermal aspect of the massage to reach a desired temperature (DeBenedictis para. 0109).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, Nichols, and Dai as applied to claim 1 above, and further in view of Giraud.
Regarding claim 6, the Pepe system is silent as to being configured to determine at least one characteristic of the attachment; however, Giraud teaches a similar therapy device which is configured to determine at least one characteristic of an attachment (see Giraud Fig. 1 which shows the device which receives one of a plurality of different attachments, para. 0088 which determines a characteristic of the attachment, “name of the head distinguished”, see also para. 0112-0113).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe system to include the ability of the device to detect a characteristic of the attachment, as taught by Giraud, in order to provide the ability to identify the type of attachment connected (i.e. heating or cooling attachment) for particular use.
Regarding claim 7, the modified Pepe system’s at least one characteristic of the attachment includes a type of the attachment, a sensor of the attachment, and an actuator of the attachment (see Giraud para. 0088 and 0112-0113, determines type of attachment/actuator).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, Nichols, Dai, and Giraud as applied to claim 6 above, and further in view of Marton et al. (10,314,762).
Regarding claim 8, the modified Pepe system is silent as to the attachment being configured to wirelessly transmit the at least one characteristic to the device; however, Marton teaches a similar percussive therapy device which includes a wireless communication module configured to transmit data (see Marton col. 37 ln. 38 through col. 39 ln. 19 and Fig. 35-36 for example, communication of data to a remote device such as a smart phone via wireless Bluetooth module).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe system’s to send data, such as the characteristic of the attachment provided via Giraud, wirelessly, as taught by Marton, as this is a well-known means of data transmission and would not require wired connection.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, Nichols, and Dai as applied to claim 1 above, and further in view of Estes (2009/0326540) and Engelmore (4,533,796).
Regarding claim 10, the modified Pepe system includes a set of electrical contacts of the attachment member which is in electrical communication with the electrical source and the attachment including electrical contacts such that when the attachment is removably secured to the attachment member the attachment is electrically connected to the device (see Pepe para. 0038 and 0041 disclosing the electrical contacts, modified in view of Nichols to each include positive and negative polarity).  The modified Pepe system is silent as to the attachment member including first and second balls biased outwardly therefrom which provide removable connection and also provide electrical contact; however, Estes teaches a well-known male attachment member which includes first and second outwardly biased balls (see Estes Fig. 3-4 outwardly biased balls 140) and Engelmore discloses biased ball type connectors which provide electrical contacts (see Engelmore col. 2 ln. 64 through col. 3 ln. 3). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe device’s attachment member to include outwardly biased balls, as taught by Estes, and for these biased balls to be the electrical contacts, as taught by Engelmore, as this is a well-known mechanism for providing a detachable connection between two elements with electrical connection and would have been obvious substitution of one known mechanism for another.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, Nichols, and Dai as applied to claim 1 above, and further in view of Hirosawa (JP 4-47440) (see previously provided translation).
Regarding claim 19, the modified Pepe is silent as to the housing including first, second, and third handle portions that cooperate to at least partially define a handle opening, the handle portions each defining coplanar axes and which are generally straight such that a user can grasp any of the first, second or third handle portions independently to use the percussive therapy device; however Hirosawa teaches a similar therapy device which includes such a handle configuration (see Hirosawa annotated Fig. 2b below and pg. 4 ln. 34-37, Fig. 2a and 2b showing the handle portion axes being co-planar).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe system’s housing to be shaped as taught by Hirosawa, in order to provide the ability for the user to massage hard to reach areas (see Hirosawa pg. 4 ln. 34-37).


    PNG
    media_image1.png
    656
    775
    media_image1.png
    Greyscale


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe, Pepe ‘145, Nichols, and Dai as applied to claim 1 above, and further in view of Hoffmann et al. (2013/0281897).
Regarding claim 20, the modified Pepe system is silent as to the attachment including a second sensor configured to obtain information regarding operation of the device, the sensor including at least one of a force meter, gyroscope, and an accelerometer; however, Hoffmann teaches a similar percussive therapy device which includes such a sensor on an attachment (see Hoffmann para. 0032 discloses use of a sensor for monitoring/feedback, para. 0062, 0073, 0079, 0081, and 0125 which discloses accelerometer).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe device’s attachment to include a second sensor, as taught by Hoffmann, in order to provide feedback to inform an operator performance of therapy (Hoffmann para. 0032) and confirm and guide correct positioning for the therapy device with respect to the user (Hoffmann para. 0081).  

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Pepe ‘145, Nichols, and Hoffmann.
Regarding claim 1, Pepe shows a therapy system (see Figs. 1-16 and abstract for example) which includes a therapy device including a housing (see Fig. 1 for example, device 102 with housing as shown), an electrical source (see para. 0038 and 0041 “power source”), a motor positioned in the housing (see para. 0015 and 0044, “brushless motor 138”), a push rod assembly operatively connected to the motor (push rod assembly 107, see also Fig. 13), wherein a distal end of the push rod assembly includes an attachment member (see Fig. 5-6 and 10 and para. 0037 and 0041, attachment member 110/122), and an attachment configured to be operatively connected to the attachment member of the therapy device to provide at least one therapeutic effect to a user (see Fig. 1, attachment 100, see para. 0035, massage effect and warming or cooling effect), wherein the attachment includes an electrical contact that electrically connect to electrical contact associated with the attachment member when the attachment is operatively connected to the attachment member (see Fig. 8 and 10, electrical contact 120 of the attachment member and electrical contact 116 of the attachment, see para. 0038 and 0041 for example).  One of ordinary skill in the art would recognize from Fig. 13 the presence of a reciprocating structure and thus a percussive therapy device/system (motor with an eccentric pin that drives element 150 and thus provides reciprocation/percussion); however, assuming arguendo that this is not the case, Pepe ‘145 discloses a similar therapy device which includes a switch for activating a motor which reciprocates a push rod assembly to provide percussive therapy (see Pepe ‘145 para. 0005 and 0023 which discloses percussion therapy, para. 0026 regarding motor 20 driving push rod 18, para. 0027 which discloses switch 26 to activate the motor).  Pepe is silent as to including a switch for activating the motor; however, Pepe ‘145 discloses a similar therapy device which includes a switch for activating a motor which reciprocates a push rod assembly to provide percussive therapy and including a sensor configured to obtain biometric data of the user (see Pepe ‘145 para. 0005 and 0023 which discloses percussion therapy, para. 0026 regarding motor 20 driving push rod 18, para. 0027 which discloses switch 26 to activate the motor) and it would have been obvious to one of ordinary skill at the time the invention was made to modify the Pepe system to include a switch, as taught by Pepe ‘145, in order to provide the required elements (switch) to actuate the device.  The now modified Pepe system is silent as to the electrical contacts of the attachment and the attachment member being sets of plural contacts each; however, Nichols teaches a therapy device which includes first and second sets of electrical contacts, plural each, between a therapy attachment and an attachment member of the device (see para. 0030, device attachment member having a pair of electrical contact pads, one positive and one negative in polarity, which electrically connects to corresponding pads on attachment head 14).  Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe system’s first and second electrical contacts to be sets of contacts, plural each, as taught by Nichols, in order to provide electric power between the two parts with positive and negative polarity contacts (see Nichols para. 0030).  The now modified Pepe system is silent as to the attachment including a sensor configured to obtain biometric data of the user; however, Hoffmann teaches a similar percussive therapy device which includes such a sensor on an attachment (see Hoffmann para. 0044-0045 and 0086, Fig. 5, biometric sensor 171 which provides for blood flow imaging).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe device’s attachment to include a biometric sensor, as taught by Hoffmann, in order to provide feedback to inform an operator performance of therapy (Hoffmann para. 0086).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe ‘145 in view of DeBenedictis and Goldstein.
  Regarding claim 14, the Pepe ‘145 method is silent as to the step of providing a recommendation to the user generated based on the thermal data of the user; however, Goldstein teaches a similar massage therapy including providing recommendations to the user via instructions (see Goldstein para. 0079 and 0100-0101) and DeBenedictis teaches a thermal massage/therapy device which includes a controller for providing temperature readings to reach a target temperature on the user’s body part (see DeBenedictis para. 0109 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe ‘145 method to further provide user recommendation, as taught by Goldstein, to apply the therapy until a predetermined target temperature has been reached, i.e. based on thermal data, as taught by DeBenedictis, in order to provide exact control of the thermal aspect of the massage to reach a desired temperature (DeBenedictis para. 0109).
Regarding claim 15, the Pepe ‘145 method is silent as to but is silent as to monitoring the temperature until it reaches a predetermined temperature and providing user instruction to cease providing the effect to the body part; however, Goldstein teaches a similar massage therapy including providing user instructions to move therapeutic applications to various parts of the user’s body (see Goldstein para. 0079 and 0100-0101) and DeBenedictis teaches a thermal massage/therapy device which includes a controller for providing temperature readings to reach a target temperature on the user’s body part (see DeBenedictis para. 0109 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe ‘145 method to further provide user instruction, as taught by Goldstein, to apply the therapy until a predetermined target temperature has been reached, as taught by DeBenedictis, in order to provide exact control of the thermal aspect of the massage to reach a desired temperature (DeBenedictis para. 0109).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of DeBenedictis.
Regarding claim 16, the Pepe ‘145 method is silent as to the thermal data being used in accordance with a protocol; however, DeBenedictis teaches a thermal massage/therapy device which includes a controller for providing temperature readings to reach a target temperature on the user’s body part, which is a protocol (see DeBenedictis para. 0109 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe ‘145 method to apply the therapy until a predetermined target temperature has been reached, i.e. based on thermal data, as taught by DeBenedictis, in order to provide exact control of the thermal aspect of the massage to reach a desired temperature (DeBenedictis para. 0109).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe ‘145 in view of Dai.
Regarding claim 11, Pepe ‘145 shows a percussive therapy device, whose use includes a method of providing at least one therapeutic effect to a user (see Fig. 1-9 and para. 0005 for example) which includes obtaining a percussive therapy device including a housing, an electrical source, a motor positioned within the housing, a switch for activating the motor, a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor (see Fig. 1-8 showing the percussive therapy device as a whole, housing defined by elements 11 and 20, electrical source “rechargeable battery” para. 0026 second to last line, motor per para. 0026 ln. 9-10, switch 26 see para. 0027, push rod assembly 18 see para. 0026), obtaining an attachment configured to be operatively and electrically connected to the percussive therapy device (see Fig. 1, attachment 30), and operating the percussive therapy device using the attachment (see para. 0026-0029 for example).  Pepe ‘145 is silent as to the attachment 30 being configured to obtain thermal data of the user (note Pepe ‘145 includes the ability to obtain thermal data of the user, see para. 0029 via thermal sensor 31); however, Dai discloses a similar system which includes a massage head including a temperature sensor (see Dai para. 0130 temperature sensor 2303 located in attachment 2309, see Fig. 23).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Pepe ‘145 method’s sensor to be provided on/in the attachment, as taught by Dai, as this would have been obvious rearrangement of parts and the modified Pepe ‘145 method would function equally as well providing the sensor in/on the attachment and would provide direct temperature measurement of the skin surface being massaged.  See MPEP 2144.04 VI C.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe ‘145 and Dai as applied to claim 11 above, and further in view of Pepe and Thomassen (2017/0049278).
Regarding claim 12, the modified Pepe ‘145 method’s attachment is further configured to provide at least one therapeutic effect to the user including vibration, percussion, heating, and cooling (see Pepe ‘145 para. 0005 and 0023 for example), but is silent as to providing an exfoliating therapeutic effect; however, Thomassen teaches a similar system including an exfoliating therapeutic effect (see Thomassen para. 0015 and 0057, Fig. 1-2 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe ‘145 method to provide exfoliating therapeutic effect, as taught by Thomassen, in order to provide additional therapeutic effects for the user’s skin in particular.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe ‘145, Dai, and Thomassen as applied to claim 12 above, and further in view of Giraud.
Regarding claim 17, the modified Pepe ‘145 method is silent as to determining at least one characteristic of the attachment; however, Giraud teaches a similar therapy device which is configured to determine at least one characteristic of an attachment (see Giraud Fig. 1 which shows the device which receives one of a plurality of different attachments, para. 0088 which determines a characteristic of the attachment, “name of the head distinguished”, see also para. 0112-0113).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe ‘145 method determine a characteristic of the attachment, as taught by Giraud, in order to provide the ability to identify the type of attachment connected (i.e. heating or cooling attachment) for particular use.
Regarding claim 18, the modified Pepe ‘145 method includes the step of providing a prompt communicating the at least one characteristic of the attachment to the user (see Giraud para. 0088 “a screen to display at least one of the following kinds of data: … name of the head distinguished”).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe ‘145 and Dai as applied to claim 11 above, and further in view of Hoffmann.
Regarding claim 13, the modified Pepe ‘145 method is silent as to the attachment is further configured to obtain at least one of blood-oxygen content data, blood flow data, angular position data, linear position data, and force magnitude data; however, Hoffmann teaches a similar system which includes obtaining these types of data (see Hoffmann para. 0032, 0044-0045, 0062, 0073, 0079, 0081, 0086, and 0125 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe ‘145 method to further obtain at least one of blood-oxygen content data, blood flow data, angular position data, linear position data, and force magnitude data, as taught by Hoffmann, in order to provide feedback to inform an operator performance of therapy (Hoffmann para. 0032) and confirm and guide correct positioning for the therapy device with respect to the user (Hoffmann para. 0081).  

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe ‘145 and Dai as applied to claim 11 above, and further in view of Goldstein and DeBenedictis.
Regarding claim 14, the modified Pepe ‘145 method is silent as to the step of providing a recommendation to the user generated based on the thermal data of the user; however, Goldstein teaches a similar massage therapy including providing recommendations to the user via instructions (see Goldstein para. 0079 and 0100-0101) and DeBenedictis teaches a thermal massage/therapy device which includes a controller for providing temperature readings to reach a target temperature on the user’s body part (see DeBenedictis para. 0109 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe ‘145 method to further provide user recommendation, as taught by Goldstein, to apply the therapy until a predetermined target temperature has been reached, i.e. based on thermal data, as taught by DeBenedictis, in order to provide exact control of the thermal aspect of the massage to reach a desired temperature (DeBenedictis para. 0109).
Regarding claim 15, the modified Pepe ‘145 method is silent as to but is silent as to monitoring the temperature until it reaches a predetermined temperature and providing user instruction to cease providing the effect to the body part; however, Goldstein teaches a similar massage therapy including providing user instructions to move therapeutic applications to various parts of the user’s body (see Goldstein para. 0079 and 0100-0101) and DeBenedictis teaches a thermal massage/therapy device which includes a controller for providing temperature readings to reach a target temperature on the user’s body part (see DeBenedictis para. 0109 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe ‘145 method to further provide user instruction, as taught by Goldstein, to apply the therapy until a predetermined target temperature has been reached, as taught by DeBenedictis, in order to provide exact control of the thermal aspect of the massage to reach a desired temperature (DeBenedictis para. 0109).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe ‘145 and Dai as applied to claim 11 above, and further in view of DeBenedictis.
Regarding claim 16, the modified Pepe ‘145 method is silent as to the thermal data being used in accordance with a protocol; however, DeBenedictis teaches a thermal massage/therapy device which includes a controller for providing temperature readings to reach a target temperature on the user’s body part, which is a protocol (see DeBenedictis para. 0109 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Pepe ‘145 method to apply the therapy until a predetermined target temperature has been reached, i.e. based on thermal data, as taught by DeBenedictis, in order to provide exact control of the thermal aspect of the massage to reach a desired temperature (DeBenedictis para. 0109).

Response to Arguments
Applicant’s arguments, see page 7-8 of the response, filed 4/14/22, with respect to the 112a rejections have been fully considered and are persuasive.  The rejection of 1/19/22 has been withdrawn. 
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive.
Applicant argues that none of the prior art teaches, discloses, or suggests a sensor in the attachment that obtains biometric data of the user and that Dai’s temperature sensor does not detect temperature of the user.  This is not well-taken as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For the combination used against claim 1, the Pepe ‘145 reference was relied upon for the teaching of a biometric sensor in the form of a temperature sensor which measures the temperature of the user’s skin (see Pepe ‘145 para. 0029).  Dai also teaches a temperature sensor located in an attachment, however not disclosing this temperature sensor’s function.  The Pepe/Pepe ‘145 system/method were modified to relocate the biometric temperature sensor (taught by Pepe ‘145) to be located on/in the attachment, as taught by Dai, as this would have been obvious rearrangement of parts and the modified Pepe system would function equally as well providing the sensor in/on the attachment and would provide direct temperature measurement of the skin surface being massaged.  See MPEP 2144.04 VI C.
With respect to these arguments directed towards claim 11, it is noted that claim 11 has been amended such that the attachment’s only function is to obtain thermal data of the user.  Thus the thermal sensor 31 of Pepe ‘145 alone reads on such an attachment.
It is further noted that the amendment to claim 1 does not specify the type of biometric sensor and as such the combination of Pepe, Pepe ‘145, Nichols, and Hoffman reads on claim 1 as currently worded. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785